Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20   Page 1 of 7 PageID 1873




                         EXHIBIT B
    Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20        Page 2 of 7 PageID 1874



SPRINGDALE, Haltom City
09/18/18 Distribution
                                                          Percentage
                                            $94,715.00   of Ownership

       Amerisouth Texas II, LLC               $947.15        1.00%
       Catlyn AmeriSouth Springdale, Ltd.   $50,000.05      52.79%
       Amerisouth Investments, LP           $35,319.22      37.29%
       Antelope 2001, LP                     $1,562.80       1.65%
       Vermatchtnis Holdings, Ltd.           $1,562.80       1.65%
       Leslie Martin                         $1,562.80       1.65%
       John Brownlee                         $1,562.80       1.65%
       Snowbrook Investments II, L.P.        $1,562.80       1.65%
       Audrey Kelly                           $312.56        0.33%
       Jennfier Muegel                        $161.02        0.17%
       Christy C. Wiggins                     $161.02        0.17%



                                            $94,715.00     100.00%
                                 Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20                            Page 3 of 7 PageID 1875
                                                                     AP Payment Register
                                                                         Springdale Apartments
                                                                          Sep 2018 - Feb 2019

                                                                                  Payment Information
Number                    Type                 Date                  Post Month                Bank Account     Status       Payee                        Amount
 Property: Springdale Apartments
                                                                                               SPRINGDALE HC
                                                                                                                             CATLYN AMERISOUTH
566590                    Wire Transfer        09/19/2018            09/2018                   (OPERATING) -    R                                      50,000.00
                                                                                                                             SPRINGDALE LTD
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
                                                                                                                             AMERISOUTH
567286                    Wire Transfer        09/19/2018            09/2018                   (OPERATING) -    R                                      35,319.22
                                                                                                                             INVESTMENTS LTD
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
567287                    Wire Transfer        09/19/2018            09/2018                   (OPERATING) -    R            AMERISOUTH TEXAS II LLC      947.15
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
60190854                  Check                09/19/2018            09/2018                   (OPERATING) -    R            ANTELOPE 2001 LP           1,562.80
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
60190855                  Check                09/19/2018            09/2018                   (OPERATING) -    R            AUDREY KELLY                 312.56
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
60190856                  Check                09/19/2018            09/2018                   (OPERATING) -    R            CHRISTY C WIGGINS            161.02
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
60190858                  Check                09/19/2018            09/2018                   (OPERATING) -    R            JOHN BROWNLEE              1,562.80
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
60190859                  Check                09/19/2018            09/2018                   (OPERATING) -    R            LESLIE MARTIN              1,562.80
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
                                                                                                                             SNOWBROOK
60190860                  Check                09/19/2018            09/2018                   (OPERATING) -    R                                       1,562.80
                                                                                                                             INVESTMENTS II LP
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
                                                                                                                             VERMATCHTNIS HOLDINGS
60190861                  Check                09/19/2018            09/2018                   (OPERATING) -    R                                       1,562.80
                                                                                                                             LTD
                                                                                               6019VTEX
                                                                                               SPRINGDALE HC
60190966                  Check                02/05/2019            02/2019                   (OPERATING) -    R            JENNIFER MUEGEL              161.02
                                                                                               6019VTEX
                                                                                                                              Springdale Apartments
                                                                                                                                                       94,714.97
                                                                                                                                              Total:




AP Payment Register 1.5 generated 07/10/2020 09:48 AM CDT and data as of 07/10/2020 09:48 AM CDT                                                       Page 1 of 1
Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20   Page 4 of 7 PageID 1876
Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20   Page 5 of 7 PageID 1877
Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20   Page 6 of 7 PageID 1878
Case 3:19-cr-00083-M Document 229-2 Filed 07/10/20   Page 7 of 7 PageID 1879
